UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                              No. 99-7583



UNITED STATES OF AMERICA,

                                               Plaintiff - Appellee,

          versus


ABDAL MALIEK SALAAM, a/k/a Gary McLaughlin,

                                              Defendant - Appellant.



Appeal from the United States District Court for the Middle Dis-
trict of North Carolina, at Greensboro. William L. Osteen, District
Judge. (CR-94-79, CR-94-80, CA-97-722-1)


Submitted:   March 14, 2000                 Decided:   March 24, 2000


Before MURNAGHAN, MICHAEL, and KING, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Abdal Maliek Salaam, Appellant Pro Se. John Warren Stone, Jr.,
Assistant United States Attorney, Greensboro, North Carolina, for
Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Abdal Maliek Salaam seeks to appeal the district court’s order

adopting the magistrate judge’s recommendation and dismissing as

untimely Salaam’s 28 U.S.C.A. § 2255 (West 1994 & Supp. 1999)

motion.     We dismiss the appeal for lack of jurisdiction because

Salaam’s notice of appeal was not timely filed.

     In civil cases in which the United States is a party, a notice

of appeal must be filed no later than sixty days after entry of the

district court’s final judgment or order, see Fed. R. App. P.

4(a)(1)(B), unless the district court extends the appeal period

under Fed. R. App. P. 4(a)(5) or reopens the appeal period under

Fed. R. App. P. 4(a)(6).      This appeal period is “mandatory and

jurisdictional.”    Browder v. Director, Dep’t of Corrections, 434

U.S. 257, 264 (1978) (quoting United States v. Robinson, 361 U.S.

220, 229 (1960)).

     The district court’s order was entered on the docket on July

16, 1999.    Salaam’s notice of appeal was filed on November 9, 1999.

Because Salaam failed to file a timely notice of appeal or to

obtain an extension or reopening of the appeal period, we deny a

certificate of appealability and dismiss the appeal.*




     *
       Even if Salaam’s notice of appeal was timely, he would not
be entitled to relief on appeal. The district court’s conclusion
that Salaam’s § 2255 motion could not be considered because it was
not filed within the one-year limitations period of the
Antiterrorism and Effective Death Penalty Act is clearly correct.

                                   2
     We dispense with oral argument because the facts and legal

contentions are adequately presented in the materials before the

court and argument would not aid the decisional process.




                                                           DISMISSED




                                3